DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Remarks
This communication is in response to the Applicant’s Amendment filed 05/18/2022. Claims 39-53 were pending. Claims 42 and 48 are cancelled. Claims 39-41, 43-47 and 49-53 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 39-41, 43-46 and 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. (US 20140307788 A1, hereinafter “Lim”) in view of Zhao et al. (US 20170094314 A1, hereinafter “Zhao”).

Regarding claim 39 (Currently Amended), Lim teaches an image encoding method (0008-0009; Figure 3), comprising: 
performing prediction for a current block using a prediction mode for the current block (0027-0028; Figures 3 and 4; “[0027] To this end, prediction unit 310 is configured to include an intra prediction unit 410, an inter prediction unit 420 and an optimal mode determining unit 430. Intra prediction unit 410 generates predicted blocks with all the intra prediction modes that the current block can have, and inter prediction unit 420 generates the predicted blocks with all the inter prediction modes that the current block can have. For each of all the intra prediction modes and inter prediction modes that can be generated by intra prediction unit 410 and inter prediction unit 420, optimal mode determining unit 430 calculates the corresponding rate-distortion cost and determines the mode with the lowest cost as the optimal prediction mode.”);
determining a transform kernel of the current block (0033, 0064, 0074; describing extracting prediction mode information for a current block set by the encoder);
performing a transform on residual samples of the current block, based on the transform kernel (Figures 3, 4 and 7; 0046-0048, 0058 and 0064; “[0046] Residual data encoder 320 performs transform and quantization on the residual data block for generating transformed and quantized residual data block. In this case, the transform uses various schemes for transforming spatial domain signals to frequency domain signals such as Hadamard transform, discrete cosine transform, etc. …”); and
encoding transform kernel information indicating the transform kernel of the current block and the at least one coefficient of the current block (Figures 3 and 7; 0057; “ [0057] … prediction unit 310 of video encoding apparatus 300 by using information necessary for the prediction delivered from bitstream decoder 710”; the prediction mode information for the current block contains the index information for the transform mode of the current block or kernel as disclosed),
wherein the transform kernel information, the transform kernel sets as the transform kernel of the current block (0028 and 0030; Figures 1A; describing multiple directional intra prediction modes where a predictive motion vector is determined and the predictive motion vector index (i.e., transform mode information) is transmitted note vertical:0 and horizontal :1), and
wherein the transform kernel of the current block are determined 0027-0028 and 0006; Figures 3, 4 and 2; “[0027] To this end, prediction unit 310 is configured to include an intra prediction unit 410, an inter prediction unit 420 and an optimal mode determining unit 430. Intra prediction unit 410 generates predicted blocks with all the intra prediction modes that the current block can have, and inter prediction unit 420 generates the predicted blocks with all the inter prediction modes that the current block can have. For each of all the intra prediction modes and inter prediction modes that can be generated by intra prediction unit 410 and inter prediction unit 420, optimal mode determining unit 430 calculates the corresponding rate-distortion cost and determines the mode with the lowest cost as the optimal prediction mode.” and “[0006] The inter prediction mode is used in inter prediction method. To encode the macroblock of the current picture, the inter prediction method encodes motion information … . Depending on the ways of partitioning the macroblock to perform the motion prediction and compensation, a variety of prediction modes exist. As shown in FIG. 2, the H.264/AVC standard uses five inter prediction modes of SKIP, P16.times.16, P16.times.8, P8.times.16 and P8.times.8. The P8.times.8 mode is subdivided into four prediction modes of P8.times.8, P16.times.8, P8.times.16 and P8.times.8 applicable to subblocks.”).
Lim failed to disclose generating at least one coefficient of the current block by performing a transform on residual samples of the current block, based on the determined transform kernel; and 
where the transform comprises a primary transform and a secondary transform,
wherein the at least one coefficient is generated by performing the secondary transform on a result of the primary transform on the residual samples using the transform kernel, and
wherein the transform kernel information is an index indicating as the transform kernel of the current block
wherein each of the predefined transform kernel sets comprises a predefined horizontal transform kernel and a predefined vertical transform kernel,
wherein the transform kernel of the current block comprises a horizontal transform kernel and a vertical transform kernel, and
wherein the horizontal transform kernel and the vertical transform kernel of the transform kernel of the current block are determined , and
Zhao, however, in the same field of endeavor, shows generating at least one coefficient of the current block by performing a transform on residual samples of the current block, based on the determined transform kernel (0077; “[0077] Following intra-predictive or inter-predictive coding using the PUs of a CU, video encoder 20 may calculate residual data for the TUs of the CU. … Video encoder 20 may form the TUs to include quantized transform coefficients representative of the residual data for the CU. That is, video encoder 20 may calculate the residual data (in the form of a residual block), transform the residual block to produce a block of transform coefficients, and then quantize the transform coefficients to form quantized transform coefficients. Video encoder 20 may form a TU including the quantized transform coefficients, as well as other syntax information (e.g., splitting information for the TU)”); and 
where the transform comprises a primary transform and a secondary transform (0225, 0109, 0122 and 0133; Figures 12, 4 and 5; “[0225] FIG. 12 is a flow diagram illustrating a first example encoding of video data that may implement techniques described in this disclosure. As described, the example techniques of FIG. 12 may be performed by encoder 20. In the example of FIG. 12, an encoder (e.g., video encoder 20) forms a residual video block (1002). ... The encoder applies a first transform to the residual video block to generate a first coefficient block (1004). For example, the first transform converts the residual video block from a pixel domain to a frequency domain. For instance, the encoder may apply a DCT or DST on the residual video block. The encoder applies a second transform to at least part of the first coefficient block to generate a second coefficient block (1006). For example, the second transform is a non-separable transform. For instance, the encoder may apply a KLT on the second coefficient block. Next, the encoder quantizes the second coefficient block for entropy encoding (1008).”,  “[0109] … an Enhanced Multiple Transforms (EMT) technique is proposed for both intra and inter prediction residual. In EMT, a CU-level flag may be signaled to indicate whether only the conventional DCT-2 or other non-DCT2 type transforms are used. If the CU-level is signaled as 1, a two-bit TU-level index may be further signaled for each TU inside the current CU to indicate which horizontal/vertical transform from a transform subset is used for the current TU. The transform subset may contain two transforms selected from DST-VII, DCT-VIII, DST-V and DST-I, and selection may be based on the intra prediction mode and whether it is a horizontal or a vertical transform subset.”),
wherein the at least one coefficient is generated by performing the secondary transform on a result of the primary transform on the residual samples using the transform kernel (0225; Figure 12; “[0225] FIG. 12 is a flow diagram illustrating a first example encoding of video data that may implement techniques described in this disclosure. As described, the example techniques of FIG. 12 may be performed by encoder 20. In the example of FIG. 12, an encoder (e.g., video encoder 20) forms a residual video block (1002). … The encoder applies a first transform to the residual video block to generate a first coefficient block (1004). For example, the first transform converts the residual video block from a pixel domain to a frequency domain. For instance, the encoder may apply a DCT or DST on the residual video block. The encoder applies a second transform to at least part of the first coefficient block to generate a second coefficient block (1006). For example, the second transform is a non-separable transform. For instance, the encoder may apply a KLT on the second coefficient block. Next, the encoder quantizes the second coefficient block for entropy encoding (1008).”), and
wherein the transform kernel information is an index indicating as the transform kernel of the current block (0105, 0109 and 0186; Figures 7A-7B; “[0105] However, as described in X. Zhao et al., “Video coding with rate-distortion optimized transform,” IEEE Trans. Circuits Syst. Video Technol., vol. 22, no. 1, pp. 138-151, January 2012, more transforms may be used and such examples may explicitly signal an index (e.g., encode data indicative of the index) to the transforms from a pre-defined set of transform candidates which are derived from off-line training process. Similar to MDDT, in such examples, each intra prediction direction may have its unique set of pairs of transforms. An index may be signaled to specify which transform pair is chosen from the set. For example, there may be up to four vertical KLTs and up to four horizontal KLTs for smallest block sizes 4×4. Therefore, in this example, 16 combinations may be chosen. For larger block sizes, a smaller number of combinations may be used. The techniques proposed in this disclosure may apply to both intra and inter prediction residual. In this disclosure, intra prediction residual refers to residual data generated using intra prediction. Furthermore, in this disclosure, inter prediction residual refers to residual data generated using inter prediction. For inter prediction residual, up to 16 combinations of KLTs may be chosen and an index to one of the combinations (four for 4×4 and sixteen for 8×8) may be signaled for each block.”, “[0186] In addition, according to FIG. 7A, for luma intra prediction modes (IPM) greater than 34, the same transform set index for the intra mode 68-IPM may be applied. However, to utilize the symmetry between intra prediction mode IPM and 68-IPM, at the encoder/decoder, the transform coefficient block may be transposed before/after doing the secondary transform. More specifically, in the example of FIG. 7B, intra prediction mode (IPM) ranges from 0 to 66. As illustrated in FIG. 7B, intra mode IPM and 68-IPM are symmetric. For instance, intra mode 18 (horizontal prediction) and 50 (vertical prediction) are symmetric. Since IPM and 68-IPM are symmetric, the non-separable transform applied on these two modes has some connection. For instance, if we transpose the residual block predicted from mode 50 (vertical prediction), the residual statistics should be very similar to the residual blocks predicted from mode 18 (horizontal prediction). Therefore, a non-separable transform for intra mode IPM should be similar to a non-separable transform for intra mode IPM plus a transpose operation. To utilize this symmetry and reduce total number of non-separable transform sets, for intra mode IPM which is greater than 34, the same transform set of 68-IPM may be used and transform coefficient block may be transposed after the secondary transform. In section 2.2.1 of JVET-C1001: http://phenix.it-sudparis.eu/jvet/doc_end_user/documents/3_Geneva/wg11/JVET-C1001-v3.zip, a 66 luma intra prediction mode is described.”)
wherein each of the predefined transform kernel sets comprises a predefined horizontal transform kernel and a predefined vertical transform kernel (0105; “[0105] However, as described in X. Zhao et al., “Video coding with rate-distortion optimized transform,” IEEE Trans. Circuits Syst. Video Technol., vol. 22, no. 1, pp. 138-151, January 2012, more transforms may be used and such examples may explicitly signal an index (e.g., encode data indicative of the index) to the transforms from a pre-defined set of transform candidates which are derived from off-line training process. Similar to MDDT, in such examples, each intra prediction direction may have its unique set of pairs of transforms. An index may be signaled to specify which transform pair is chosen from the set. For example, there may be up to four vertical KLTs and up to four horizontal KLTs for smallest block sizes 4×4. Therefore, in this example, 16 combinations may be chosen. For larger block sizes, a smaller number of combinations may be used. The techniques proposed in this disclosure may apply to both intra and inter prediction residual. In this disclosure, intra prediction residual refers to residual data generated using intra prediction. Furthermore, in this disclosure, inter prediction residual refers to residual data generated using inter prediction. For inter prediction residual, up to 16 combinations of KLTs may be chosen and an index to one of the combinations (four for 4×4 and sixteen for 8×8) may be signaled for each block”, wherein KLT is Karhunen-Loeve transform),
wherein the transform kernel of the current block comprises a horizontal transform kernel and a vertical transform kernel (0105), and
wherein the transform kernel of the current block are determined 0109, 0142 and 0186; Figure 7A and 7B; “[0109] … If the CU-level is signaled as 1, a two-bit TU-level index may be further signaled for each TU inside the current CU to indicate which horizontal/vertical transform from a transform subset is used for the current TU. The transform subset may contain two transforms selected from DST-VII, DCT-VIII, DST-V and DST-I, and selection may be based on the intra prediction mode and whether it is a horizontal or a vertical transform subset.”).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify Lim with the teachings of Zhao in order to efficiently process a video signal by hierarchically partitioning a unit used for coding, prediction and transform, primary and secondary non-separable transform to both the residual block and the coefficient block generated using primary transform, and a syntax structure in order to enhance coding efficiency by employing spatial distribution characteristics of residual signals, and to provide a method for efficiently transmitting coded block pattern information in the course of hierarchically partitioning a transform unit and also to yield a predictable result.  Moreover, most 2D transforms have two steps in the transform so secondary transforms coefficients come from primary transforms.

Regarding claim 40 (Currently Amended), The claim limitations are set forth in claim 39 in the encoder form, respectively, and, therefore, rejections and arguments analogous to those presented for claim 39 is applicable to claim 40. The decoding method is the reverse of encoding method, Lim further shows a method for decoding an image (0008 and 0009; Figure 3), and therefore Lim in view of Zhao shows all reverse steps of the encoding method as disclosed above, and is rejected for the same reasons of obviousness as used above.

Regarding claim 41 (Currently Amended), A non-transitory computer-recordable medium for storing a bitstream claim 41 is drawn to the recording medium for storing a bitstream corresponding to the image encoding method of using same as claimed in claim 39.  Therefore, the recording medium for storing a bitstream claim 41 corresponds to image encoding method claim 39 and is rejected for the same reasons of obviousness as used above.

Regarding claim 43 (Previously presented), Lim further shows the image encoding method of claim 39, wherein the transform kernel information is encoded for each of coding units (0055; “…information required to decode an encoded bit string within encoded data (i.e. bitstream) and the same information includes, for example size information of coding unit (CU), prediction unit (PU), transform unit (TU), information”).

Regarding claim 44 (Previously presented), Lim further shows the image encoding method of claim 39, wherein the transform kernel information is encoded when a size of the current block is less than or equal to a predefined size (0064; describing the current block has a predetermined size).

Regarding claim 45 (Previously presented), Zhao further shows the image encoding method of claim 39, wherein the transform mode information is encoded when a non-zero transform coefficient exists in the current block (0174; “[0174] … when a secondary transform is enabled, the particular mode may be disabled for some conditions but enabled for other conditions. The conditions may include, but are not limited to, block size, number of non-zero transform coefficients, whether coding is for the luma or chroma component, the neighboring prediction modes …”). The motivation used on the rejection of claim 39 to combine Lim and Zhao still applies to the rejection of claim 45.

Regarding claim 46 (Previously presented), The combination of Lim and Zhao shows all of the limitations of the image encoding method of claim 39 as shown above, and are rejected for the same reasons as discussed above. Claim 46, however, further recites and Lim further shows wherein the transform kernel information is encoded when a transform skip kernel is not performed on the current block (0010-0012 and 0062; generate a predicted block for the current block based on the extracted prediction information when the extracted prediction mode information is not indicative of the SKIP mode).

Regarding claims 49-52 (Previously presented), The claim limitations of claims 49-52 are the decoder of the encoder claims on claims 43-46 respectively, and therefore, the rejections and arguments analogous to those presented for encoding method claims 43-46 are applicable to decoding method of claims 49-52. 



Claims 47 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Zhao as applied to claims 39 and 40 above, and further in view of Joshi et al. (US 20130114730 A1, hereinafter “Joshi”).

Regarding claim 47 (Previously presented), The combination of Lim and Zhao shows all of the limitations of the image encoding method of claim 39 as shown above, but failed to show the image encoding method of claim 39, wherein the horizontal transform kernel and the vertical transform kernel are determined independently. 
However, in the same field of endeavor, Joshi shows wherein the horizontal transform kernel and the vertical transform kernel are determined independently (0161; “[0161] According to this method, the selected transform skip mode is not signaled to video decoder 30. Instead, the determination of whether to skip a transform for the video block in a given direction is boundary-dependent. An indication of whether a transform is skipped is, therefore, not explicitly signaled to video decoder 30, but is derived based on the determined boundaries of the video block. The choice of whether a transform is skipped is independent in the horizontal and vertical directions.”). 
It would have been obvious to person of having ordinary skilled in the art before the effective filing date of the invention to combine the teachings of Joshi on the independently determination of the horizontal and vertical kernel in to the teachings of Lim in view of Zhao in order to obtain a predictable result by using the skipping mode.

Regarding claim 53 (Previously presented), The claim limitations of claim 53 is the decoder of the encoder claim on claim 47, and therefore the rejections and arguments analogous to those presented for encoding method claim 47 is applicable to decoding method of claim 53. 

Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argued that Lim failed to disclose or suggest “each of the predefined transform kernel sets comprises a predefined horizontal transform kernel and a predefined vertical transform kernel, wherein the transform kernel of the current block comprises a horizontal transform kernel and a vertical transform kernel,” however, the Lim prior art was not used to reject this limitation, rather Examiner used the Zhao prior art to reject this limitation. Applicant has not presented any specific argument towards the Zhao prior art. Therefore, Applicant’s argument have been fully considered but they are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASMAMAW G. TARKO
Examiner, Art Unit 2482



/NASIM N NIRJHAR/       Primary Examiner, Art Unit 2482